Appellate Case: 20-1168      Document: 010110643576          Date Filed: 02/10/2022      Page: 1
                                                                                        FILED
                                                                            United States Court of Appeals
                        UNITED STATES COURT OF APPEALS                              Tenth Circuit

                              FOR THE TENTH CIRCUIT                              February 10, 2022
                          _________________________________
                                                                               Christopher M. Wolpert
                                                                                   Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                             No. 20-1168
                                                      (D.C. Nos. 1:19-CV-03125-WJM &
  RICKY GARRISON,                                          1:14-CR-00231-WJM-1)
                                                                  (D. Colo.)
        Defendant - Appellant.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY*
                    _________________________________

 Before HARTZ, BACHARACH, and CARSON, Circuit Judges.
                   _________________________________

        Petitioner Ricky Garrison, a federal prisoner proceeding pro se,1 seeks a certificate

 of appealability (“COA”) to appeal the district court’s dismissal of his 28 U.S.C. § 2255

 motion. See 28 U.S.C. § 2253(c)(1)(B). Because reasonable jurists would not debate the

 correctness of the district court’s rulings on the issues he presents, Miller-El v. Cockrell,

 537 U.S. 322, 336 (2003), we deny the request for a COA and dismiss this matter.




        *
          This order is not binding precedent except under the doctrines of law of the case,
 res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
        1
         “Although we liberally construe pro se filings, we do not assume the role of
 advocate.” Yang v. Archuleta, 525 F.3d 925, 927 n.1 (10th Cir. 2008) (internal quotation
 marks omitted).
Appellate Case: 20-1168     Document: 010110643576          Date Filed: 02/10/2022       Page: 2



                                      BACKGROUND

        A grand jury indicted Garrison, along with fifteen others, for drug trafficking and

 other offenses related to a large-scale conspiracy to distribute cocaine, heroin, and

 methamphetamines. The evidence against Garrison included evidence from a wiretap

 that targeted a criminal organization known as the Gangster Disciples. The government’s

 application for the wiretap did not disclose that one of the confidential informants used in

 its probable cause statement, “CHS,” was the girlfriend of one of his codefendants,

 “Ramirez.” Garrison, through counsel, filed a motion to suppress the wiretap evidence

 but did not file a timely request for a hearing under Franks v. Delaware,

 43 U.S. 154 (1978), so the district court denied the motion.

        At trial, a jury convicted Garrison of one count of conspiracy and nineteen counts

 of using a communication device to facilitate a drug offense. The district court sentenced

 him to 156 months’ imprisonment on the conspiracy count with a concurrent 48-month

 sentence on the remaining nineteen counts, and we affirmed the conviction on direct

 appeal. See United States v. Garrison, 761 F. App’x 808, 809 (10th Cir. 2019). Garrison

 filed a motion to vacate his conviction under 28 U.S.C. § 2255. Nearly three months

 later, he filed a motion to amend his § 2255 motion to add additional claims of ineffective

 assistance of counsel. The district court denied both motions and, sua sponte, declined to

 issue a COA, so Garrison requests one from this court.

                                       DISCUSSION

        To obtain a COA, Garrison must “show[] that reasonable jurists could debate

 whether (or, for that matter, agree that) the petition should have been resolved in a

                                              2
Appellate Case: 20-1168     Document: 010110643576          Date Filed: 02/10/2022        Page: 3



 different manner or that the issues presented were adequate to deserve encouragement to

 proceed further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (internal quotation marks

 omitted). Garrison seeks to raise five issues on appeal.2 First, he argues the court erred

 in rejecting his argument that counsel was ineffective for not timely requesting a Franks

 hearing in connection with his motion to suppress the wiretap evidence. Second, he

 argues the court abused its discretion in declining to hold a hearing before resolving his

 claim of ineffective assistance of counsel at the plea negotiation stage. Third, he argues

 the court erroneously rejected his claim of ineffective assistance of appellate counsel for

 failure to challenge his sentence as exceeding the jury’s findings as to drug quantity.

 Fourth, he argues the district court used an incorrect drug quantity in calculating his base

 offense level. Fifth, he argues the district court erred in denying his motion for leave to

 amend his § 2255 motion.

        1. Franks Argument

        In Garrison’s § 2255 motion, he argued trial counsel was constitutionally

 ineffective for failing to timely request a Franks hearing in connection with his challenge

 to the application for the wiretap. To prevail on a claim of ineffective assistance of

 counsel, Garrison needed to demonstrate, inter alia, “a reasonable probability that, but for

 counsel’s unprofessional errors, the result of the proceeding would have been different.

 A reasonable probability is a probability sufficient to undermine confidence in the


        2
         In what Garrison labels as “Issue 6,” he sets forth the standards applicable to a
 COA application. See Aplt. Opening Br. at 10. We do not discuss these arguments as a
 separate issue, but we incorporate this standard in our discussion of the specific five
 challenges he raises to the district court’s order denying his § 2255 motion.
                                               3
Appellate Case: 20-1168     Document: 010110643576          Date Filed: 02/10/2022       Page: 4



 outcome.” Strickland v. Washington, 466 U.S. 668, 694 (1984). In the context of his

 challenge to counsel’s performance on the wiretap suppression motion, that means

 Garrison “must prove that his Fourth Amendment claim is meritorious and that there is a

 reasonable probability that the verdict would have been different, absent the excludable

 evidence, to demonstrate actual prejudice.” United States v. Owens, 882 F.2d 1493, 1498

 (10th Cir. 1989).

        The district court concluded Garrison could not make this showing. Under

 18 U.S.C. § 2518(1)(c), a wiretap application must include “a full and complete statement

 as to whether or not other investigative procedures have been tried and failed or why they

 reasonably appear to be unlikely to succeed if tried or to be too dangerous.” However,

 this statute does not require law enforcement officials “to exhaust all other conceivable

 investigative procedures before resorting to wiretapping.” United States v. Edwards,

 69 F.3d 419, 429 (10th Cir. 1995) (internal quotation marks omitted). And a judge’s

 determination whether a wiretap is necessary is a matter of discretion. See United States

 v. Ramirez-Encarnacion, 291 F.3d 1219, 1222 (10th Cir. 2002).

        The district court concluded the reviewing court still would have granted the

 application for the wiretap even if it expressly specified CHS was Ramirez’s girlfriend.

 This was so because the wiretap investigation targeted the activities of the Gangster

 Disciples organization broadly, and so it was unlikely traditional investigatory techniques

 directed at CHS would have achieved the investigation’s goals. Further, although the

 application for the wiretap did not state CHS was Ramirez’s girlfriend, it included

 sufficient details such that “it would have been very difficult for any reviewing judicial

                                              4
Appellate Case: 20-1168     Document: 010110643576          Date Filed: 02/10/2022        Page: 5



 officer not to already readily infer that Ramirez and [CHS] had a close social

 relationship.” R. vol. I at 279. Accordingly, Garrison could not show prejudice to

 sustain his Strickland claim related to counsel’s failure to timely request a Franks

 hearing.

        Garrison does not address either of these reasons for the district court’s denial of

 his motion in his COA application. We therefore conclude no reasonable jurist could

 debate the correctness of the district court’s ruling on this issue and deny the motion for a

 COA.

        2. Request for a Hearing

        In Garrison’s second challenge to the effectiveness of trial counsel, he alleged

 counsel failed to adequately represent his interests during plea negotiations with the

 government. Garrison’s attorney presented him with the government’s offer of a plea

 deal that would result in 70 months’ imprisonment. Garrison initially declined this offer,

 but in his § 2255 motion he argued that, days later, he changed his mind and attempted to

 contact his attorney, but that his attorney had already filed a motion to withdraw and

 failed to communicate his willingness to accept the agreement to the government.

 Garrison alleged this failure was objectively unreasonable and prejudicial because he is

 now serving a 156-month sentence.

        In response, the government stated it never withdrew the 70-month offer and, in

 fact, communicated that offer to Garrison’s new attorney. The government produced a

 letter it sent to Garrison’s new attorney in April 2016 that extended the 70-month offer.

 Garrison then argued in his reply brief that he still suffered prejudice because the offer

                                               5
Appellate Case: 20-1168      Document: 010110643576          Date Filed: 02/10/2022       Page: 6



 presented to his second attorney, unlike the offer presented to his first attorney, required

 him to provide substantial assistance to the government in the investigation of his

 codefendants.3 He attached a declaration to his reply brief stating: “The only numbers

 that counsel mentioned that didn’t require [him] to give the government substantial

 assistance [were] for 84–105 months.” R. vol. I at 270 (emphasis added). The court

 rejected this argument for two reasons. First, there was no mention of a substantial-

 assistance condition in the April 2016 letter, so the record before the district court

 “show[ed] only that [Garrison] was offered the same plea proposal he had been offered

 through his previous lawyer.” Id. at 281. Alternatively, the court concluded the

 requirement of substantial assistance under the circumstances of Garrison’s case could

 not constitute prejudice for an ineffective-assistance claim.

        Garrison now seeks a COA to argue the district court should not have decided this

 claim without first holding an evidentiary hearing to determine whether his second

 attorney conveyed the 70-month offer to him. But § 2255 “recognizes that there are

 times when allegations of facts outside the record can be fully investigated without

 requiring the personal presence of the prisoner.” Machibroda v. United States, 368 U.S.

 487, 495 (1962). Here, Garrison’s declaration did not contradict the government’s

 assertion that the 70-month offer was still available. It merely added his understanding




        3
          Garrison did not argue in his § 2255 motion that his second attorney was
 ineffective, so he has waived any such argument for purposes of appeal. See United
 States v. Lee Vang Lor, 706 F.3d 1252, 1256 (10th Cir. 2013).
                                               6
Appellate Case: 20-1168      Document: 010110643576          Date Filed: 02/10/2022      Page: 7



 that the offer also required substantial assistance, so the district court did not need to hold

 an evidentiary hearing to resolve the ineffective-assistance claim.

        Further, Garrison did not address the court’s alternative conclusion that, assuming

 the offer had changed, the substantial assistance requirement was not prejudicial. “If the

 district court states multiple alternative grounds for its ruling and the appellant does not

 challenge all those grounds in the opening brief, then we may affirm the ruling.” Rivero

 v. Bd. of Regents, 950 F.3d 754, 763 (10th Cir. 2020). Under these circumstances, no

 reasonable jurists could debate the correctness of the court’s ruling, so we deny a COA

 on this issue.

        3. Calculation of Sentence

        Garrison seeks a COA to challenge his sentence based on a drug quantity

 calculation of at least 1232 grams of cocaine because the jury, in a special verdict, found

 him guilty of conspiracy to distribute less than 500 grams of cocaine and not guilty of

 conspiracy to distribute more than that amount. Specifically, Garrison argues his

 appellate counsel was ineffective for failure to raise this issue on direct appeal.

        “Ineffective assistance of appellate counsel claims are governed by the standards

 of Strickland.” Hooks v. Ward, 184 F.3d 1206, 1221 (10th Cir. 1999) (internal citation

 omitted). Consistent with the second prong of the Strickland test, “[i]f the omitted issue

 is without merit, counsel’s failure to raise it does not constitute constitutionally

 ineffective assistance of counsel.” Id. (internal quotation marks omitted). A habeas

 petitioner attempting to establish ineffective assistance of appellate counsel “bears a

 heavy burden” to overcome a “strong presumption” that appellate counsel rendered

                                                7
Appellate Case: 20-1168     Document: 010110643576         Date Filed: 02/10/2022      Page: 8



 adequate assistance. United States v. Challoner, 583 F.3d 745, 749 (10th Cir. 2009)

 (internal quotation marks omitted); see also Smith v. Murray, 477 U.S. 527, 536 (1986)

 (“Th[e] process of winnowing out weaker arguments on appeal and focusing on those

 more likely to prevail, far from being evidence of incompetence, is the hallmark of

 effective appellate advocacy.” (internal quotation marks omitted)).

        The district court rejected Garrison’s argument because its findings as to drug

 quantity needed only be supported by a preponderance of the evidence, whereas a jury

 must find the government proved facts giving rise to guilt beyond a reasonable doubt.

 See United States v. Magallanez, 408 F.3d 672, 684 (10th Cir. 2005) (“A jury verdict of

 acquittal on related conduct . . . does not prevent the sentencing court from considering

 conduct underlying the acquitted charge, so long as that conduct has been proved by a

 preponderance of the evidence.” (internal quotation marks omitted)). Garrison asserts

 Magallanez does not foreclose but instead supports his argument because “the jury didn’t

 merely acquit defendant of possessing 500 grams or more, it made an affirmative finding

 ‘beyond a reasonable doubt’ that the amount attributable to petitioner was ‘less than

 500 grams.’” Aplt. Opening Br. and App. for COA at 8.

        But under 18 U.S.C. § 3661, “[n]o limitation shall be placed on the information

 concerning the background, character, and conduct of a person convicted of an offense

 which a court of the United States may receive and consider for the purpose of imposing

 an appropriate sentence.” Accordingly, the district court “maintained the power to

 consider the broad context of [Garrison’s] conduct, even when [its] view of the conduct

 conflicted with the jury’s verdict.” Magallanez, 408 F.3d at 684. Under these

                                              8
Appellate Case: 20-1168      Document: 010110643576          Date Filed: 02/10/2022      Page: 9



 circumstances, no reasonable jurist would conclude Garrison’s appellate counsel was

 constitutionally ineffective for failure to raise the issue, see Hooks, 184 F.3d at 1221, so

 we deny a COA on this issue.

        4. Drug Amount

        Garrison seeks a COA to argue appellate counsel was ineffective for failing to

 argue the district court erred in calculating his sentence based on a drug amount of

 1268.27 kg of marijuana on a converted basis, which corresponds with a base offense

 level of 30. The pre-sentence report adopted this calculation, and the district court

 overruled Garrison’s objections to it, concluding “the argument and the calculations and

 analysis that the Government has done with respect to the testimony at trial . . . support[]

 a minimum finding of the amount of the drugs attributable to this defendant sufficient to

 trigger a base offense level of 30 . . . .” R. vol. III at 43–44. Later in the sentencing

 hearing, when discussing relevant conduct, the court stated the drug quantity attributable

 to Garrison was only 373.957 kg, which corresponds with a base offense level of 24.

        The district court characterized this latter remark as an “inadvertent

 misstatement,” R. vol. I at 284, and noted its other findings were consistent with the

 larger amount. Further, the court concluded that, because trial counsel did not object to

 this alleged miscalculation at sentencing, any appellate review would only have been for

 plain error. See United States v. Chavez-Morales, 894 F.3d 1206, 1213 & n.4 (10th Cir.

 2018). Garrison does not meaningfully address the court’s analysis regarding plain error

 in his COA application. He therefore fails both to show prejudice under Strickland and



                                                9
Appellate Case: 20-1168      Document: 010110643576          Date Filed: 02/10/2022     Page: 10



  that the issue was reasonably debatable in the context of his habeas petition, so he is not

  entitled to a COA.

         5. Motion for Leave to Amend

         Garrison also seeks a COA to challenge the district court’s denial of his motion to

  amend his § 2255 motion. We would review such a ruling for abuse of discretion.

  See Gillette v. Tansy, 17 F.3d 308, 312 (10th Cir. 1994). He filed the § 2255 motion on

  October 31, 2019. After the government filed a response, he filed his motion to amend

  along with his reply brief on January 27, 2020. Under Federal Rule of Civil Procedure

  15(a)(2), “a party may amend its pleading only with the opposing party’s written consent

  or the court’s leave. The court should freely give leave when justice so requires.” Here,

  the district court declined to grant leave because Garrison failed to explain his nearly

  three-month delay in bringing the amendment. See Minter v. Prime Equip. Co., 451 F.3d

  1196, 1206 (10th Cir. 2006) (“[D]enial of leave to amend is appropriate when the party

  filing the motion has no adequate explanation for the delay.” (internal quotation marks

  omitted)).

         Garrison argues the court erred because his proposed amended § 2255 motion

  related back to his original ineffective assistance of counsel claims. See United States v.

  Espinoza-Saenz, 235 F.3d 501, 505 (10th Cir. 2000) (“An untimely amendment to a

  § 2255 motion which, by way of additional facts, clarifies or amplifies a claim or theory

  in the original motion may, in the District Court’s discretion, relate back to the date of the

  original motion if and only if the original motion was timely filed and the proposed

  amendment does not seek to add a new claim or to insert a new theory into the case.”

                                               10
Appellate Case: 20-1168     Document: 010110643576         Date Filed: 02/10/2022      Page: 11



  (internal quotation marks, brackets, and alterations omitted)). But the issue with

  Garrison’s proposed amendment was not whether it related back to his original claims,

  but whether he provided an adequate explanation for the delay in bringing it. Because he

  did not provide any such explanation, no reasonable jurist could conclude the district

  court abused its discretion in denying the motion for leave to amend.

                                       CONCLUSION

         We deny Garrison’s request for a COA and dismiss this matter. We deny

  Garrison’s motion to proceed in forma pauperis.


                                               Entered for the Court


                                               Joel M. Carson III
                                               Circuit Judge




                                              11